WALTER, Justice.
The State of Texas was granted a temporary injunction, under the provisions of Article 286a, Vernon’s Ann.Texas Penal Code, against Levitz Furniture Company and the Company has appealed.
Appellant’s points asserting that Article 286a is unconstitutional have been decided adversely to its contentions by the Supreme Court of Texas in State of Texas *97v. Spartan’s Industries, Inc., et al., 447 S.W.2d 407 decided November 5, 1969, and by this court in State, et al. v. Sundaco, Inc. et al., 445 S.W.2d 606. Such points are, therefore, overruled.
Appellant’s contention that Article 286a applies only to natural persons and not to corporations has been answered contrary to such contention in Hill v. Gibson Discount Center et al., 437 S.W.2d 289, (Tex.Civ.App., 1968), writ ref. n. r. e.
The remaining points of appellant have been answered contrary to its contention in the cases cited above and the authorities cited therein.
We have considered all of appellant’s points and find no merit in them. They are overruled. The judgment is affirmed.